Exhibit 10.10

VALERO GP, LLC

EXCESS PENSION PLAN

Effective July 1, 2006



--------------------------------------------------------------------------------

VALERO GP, LLC.

EXCESS PENSION PLAN

Table of Contents

     PAGE SECTION 1. DEFINITIONS.    3 SECTION 2. PARTICIPATION - §415(b)
BENEFIT PLAN COMPONENT.    6 SECTION 3. PARTICIPATION - §401(a)(17) BENEFIT PLAN
COMPONENT.    7 SECTION 4. AMOUNT AND FORM OF BENEFIT.    8 SECTION 5. SPECIAL
PROVISIONS REGARDING PAYMENT OF BENEFITS.    9 SECTION 6. ADMINISTRATION.    10
SECTION 7. MISCELLANEOUS.    11

 

i



--------------------------------------------------------------------------------

VALERO GP, LLC

EXCESS PENSION PLAN

The Valero GP, LLC Excess Pension Plan (hereinafter referred to as the “Excess
Pension Plan” or the “Plan”) is hereby established effective July 1, 2006
(“Effective Date”) for the purpose of providing benefits to those employees of
Valero GP, LLC and its subsidiaries (hereinafter collectively referred to as the
“Company”) whose pension benefits under the Valero GP, LLC Pension Plan (the
“Pension Plan”) and the Valero Energy Corporation Pension Plan (“Prior Pension
Plan”) are subject to limitations under the Internal Revenue Code of 1986, as
amended (the “Code”), or are otherwise indirectly constrained by the Code from
realizing the maximum benefit available to them under the terms of the Pension
Plan and the Prior Pension Plan.

The Excess Pension Plan is an “excess benefit plan” as defined under §3(36) of
The Employee Retirement Income Security Act of 1974, as amended (“ERISA”), for
those benefits provided in excess of Section 415 of the Code. Benefits provided
as a result of other statutory limitations are limited to a select group of
management or other highly compensated employees. The Excess Pension Plan is not
intended to constitute either a qualified plan under the provisions of
Section 401 of the Code or a funded plan subject to the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”).

The Plan is being established in connection with a spin-off from the Valero
Energy Corporation Excess Pension Plan (“Predecessor Excess Pension Plan”) of
the benefits accrued under the Predecessor Excess Pension Plan as of the
Effective Date with respect to eligible Employees of the Company. In this
connection, it is the intent of the Company that this Plan not

 

Valero GP, LLC Excess Pension Plan

                              1  



--------------------------------------------------------------------------------

constitute a new nonqualified deferred compensation plan, but rather merely the
assumption and continuation of the Predecessor Excess Pension Plan, effective as
of July 1, 2006, with respect to eligible Employees of the Company who have
accrued a benefit under the Predecessor Excess Pension Plan. The original
effective date of the Predecessor Excess Pension Plan was January 1, 1995.

The Company has established the Pension Plan, effective as of July 1, 2006, to
provide defined benefit pension benefits to eligible Employees of the Company,
with respect to future service. Effective as of July 1, 2006, eligible Employees
of the Company will cease accruing additional benefits under the Prior Pension
Plan and the Predecessor Excess Pension Plan. It is the intent of the Company
that this Plan shall assume the liabilities of the Predecessor Excess Pension
Plan as of July 1, 2006, with respect to eligible Employees of the Company, and
shall provide a single, nonqualified excess defined benefit to eligible
Employees for their pre-July 1, 2006 benefit accruals under the Predecessor
Excess Pension Plan and their post-July 1, 2006 benefit accruals under this
Plan.

It is the intent of the Company and Valero Energy Corporation (“VEC”) that this
Plan be maintained by the Company for the benefit of eligible employees of the
Company and that, from and after the date hereof, this spin-off plan and the
Company shall be solely liable for all benefits due such eligible Employees
under this Plan and the Predecessor Excess Pension Plan.

 

Valero GP, LLC Excess Pension Plan

                              2  



--------------------------------------------------------------------------------

VALERO GP, LLC

EXCESS PENSION PLAN

All defined terms used in the Pension Plan and the Prior Pension Plan, as the
case may be, shall have the same meanings for purposes of this Plan except as
otherwise provided below.

SECTION 1. DEFINITIONS.

 

1.1 “Basic Plan Benefit” shall mean the sum of the monthly benefits payable from
the Pension Plan and the Prior Pension Plan which:

 

  1.1.1 In the case of an unmarried Participant, is based upon the lifetime
annuities payable to such Participant pursuant to the relevant provisions of the
Pension Plan and of the Prior Pension Plan; or,

 

  1.1.2 In the case of a married Participant, is based upon the joint and
survivor pensions of Equivalent Actuarial Value to the pensions otherwise
payable to such Participant for life pursuant to the relevant provisions of the
Pension Plan and of the Prior Pension Plan after reduction to reflect the number
of months (if any) during which a pre-retirement spouse’s benefit election has
been in effect.

 

1.2 “Change in Control” shall mean the occurrence of one or more of the
following events:

 

  1.2.1 Any one person or more than one person acting as a group (a “Group”)
shall acquire (whether in one or more transactions) ownership of interests in
the Company that, together with interests held by such person or Group,
constitutes more than 50% of the total fair market value or total voting power
of all interests, of the Company; or

 

  1.2.2 any one person or Group acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
Group) ownership interests in the Company representing 35% or more of the total
voting power of all such interests in the Company; or

 

  1.2.3 a majority of the members of the governing body of the Company (or, for
purposes of this subparagraph 1.2.3, the relevant entity under the provisions of
Prop. Treas. Reg. §1.409A-3(g)(5)(vi)(A)) is replaced during any 12-month period
by members whose appointment or election is not endorsed by a majority of the
members of the governing body of the Company prior to the date of appointment or
election; or

 

  1.2.4 any one person or Group acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
Group) assets from the Company that have a total gross fair market value equal
to or more than 40% of the total gross fair market value of all of the assets of
the Company immediately prior to such acquisition or acquisitions.

 

Valero GP, LLC Excess Pension Plan

                              3  



--------------------------------------------------------------------------------

  1.2.5 A Change in Control shall also be deemed to occur if a Change in
Control, as defined in sections 1.2.1, 1.2.2, 1.2.3 or 1.2.4 above, shall occur
with respect to:

 

  1.2.5.1 the entity for which a Participant is providing services at the time
of such Change in Control; or

 

  1.2.5.2 the entity liable for paying the benefits under this Plan (or all such
entities if more than one entity shall be so liable); or

 

  1.2.5.3 an entity that is the majority holder of interests in any entity
identified in the preceding sections 1.2.5.1 or 1.2.5.2, or any entity in a
chain of entities in which such entity is a majority holder of interests in
another entity in the chain, ending in an entity identified in sections 1.2.5.1
or 1.2.5.2 above.

 

  1.2.6 Special Rules.

 

  1.2.6.1 For purposes of calculating ownership in determining whether a Change
in Control has occurred, the attribution rules of Code Section 318(a) shall
apply with respect to stock of a corporation, and shall be applied by analogy
with respect to other types of business entities.

 

  1.2.6.2 If, at the time of a transaction, any one person or Group is
considered to own more than 50 percent of the total fair market value or total
voting power of interests in the Company (or other entity), or is considered to
own 35 percent or more of the total voting power of interests in the Company (or
other entity), then the acquisition of additional interests in the Company or
other entity shall not be treated as a Change in Control under section 1.2.1 or
1.2.2 above, as applicable.

 

  1.2.6.3 For purposes of applying the provisions of section 1.2.4 above, a
transfer of assets is not treated as a change in the ownership of such assets if
the assets are transferred to:

 

  (a) any person or Group who holds an interest in the Company, in exchange for
such interest;

 

  (b) an entity, 50% or more of the total value or voting power of which is
owned, directly or indirectly, by the Company;

 

  (c) a person or Group that owns, directly or indirectly, 50% or more of the
total value or voting power of the Company; or

 

Valero GP, LLC Excess Pension Plan

                              4  



--------------------------------------------------------------------------------

  (d) an entity, at least 50% of the total value or voting powers of which is
owned, directly or indirectly, by a person or Group described in (c) above.

 

       In applying the provisions of this section 1.2.6.3, a person’s status is
determined immediately after the transfer of assets.

 

1.3 “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

1.4 “Committee” shall mean the Benefit Plans Administrative Committee, which
shall administer the Excess Pension Plan.

 

1.5 “Company” shall include the Employer and any Affiliated Employer as such
terms are respectively defined in the Pension Plan.

 

1.6 “Considered Compensation” shall mean “Considered Compensation” as such term
is defined in the Pension Plan, but determined without regard to the
Compensation Limit.

 

1.7 “Company” shall mean Valero GP, LLC or any successor by merger, purchase or
otherwise.

 

1.8 “Compensation Limit” shall mean the maximum annual compensation allowed to
be taken into account by the Pension Plan for any Plan Year pursuant to the
provisions of §401(a)(17) of the Code or any successor provision thereto.

 

1.9 “Credited Service” shall mean the sum of the Credited Service earned by a
Participant under the Pension Plan and the Prior Pension Plan.

 

1.10 “Employee” shall mean any person who is currently employed by the Company.

 

1.11 “Equivalent Actuarial Value” shall mean equivalent value when computed on
the basis of the mortality tables and interest rate last approved by the
Committee appointed under the terms of the Pension Plan, as set forth herein and
as amended from time to time.

 

1.12 “Excess Pension Plan” or “Plan” shall mean the Valero GP, LLC Excess
Pension Plan, as set forth herein or as amended from time to time.

 

1.13 “Final Average Monthly Earnings” shall mean “Final Average Salary” as such
term is defined in the Pension Plan and the Prior Pension Plan, respectively,
but determined without regard to the Compensation Limit and including any
amounts that would otherwise be excluded from such calculation because of being
contributed to a Plan of Deferred Compensation.

 

1.14 “Normal Retirement Date” shall mean Normal Retirement Date, as such term is
defined in the Pension Plan and the Prior Pension Plan, respectively.

 

1.15 “Participant” means an Employee who is a participant in the Excess Pension
Plan.

 

Valero GP, LLC Excess Pension Plan

                              5  



--------------------------------------------------------------------------------

1.16 “Pension Plan” shall mean the Valero GP, LLC Pension Plan (as amended).

 

1.17 “Plan of Deferred Compensation” shall mean any non-qualified deferred
compensation plan or arrangement, any Code section 125 cafeteria plan, or any
Code section 401(k) cash or deferral arrangement maintained by the Company.

 

1.18 “Prior Pension Plan” shall mean the Valero Energy Corporation Pension Plan
(as amended).

 

1.19 “SERP” shall mean the Valero GP, LLC Supplemental Executive Retirement Plan
(as amended).

 

1.20 “Separation from Service” shall mean a separation from service as defined
in Code section 409A and the regulations and rulings issued thereunder.

 

1.21 “Surviving Spouse” shall mean the spouse of a Participant who is eligible
to receive a surviving spouse benefit under the Pension Plan or the Prior
Pension Plan, as the case may be.

 

1.22 “Trust” shall mean the trust, if any, established by the Company to fund
its obligations hereunder.

SECTION 2. participation - §415(b) benefit plan COMPONENT.

 

2.1 Conditions of Eligibility.

 

  2.1.1 Every Employee shall become eligible to participate in the §415(b)
benefit plan component of the Plan on the later of becoming eligible to
participate in the Pension Plan or the effective date of the Plan.

 

  2.1.2 Notwithstanding paragraph 2.1.1 above or section 2.1.3 below, any
Employee who is covered under a collective bargaining agreement and whose
benefits are the subject of good faith bargaining shall not be eligible to
participate in the §415(b) benefit plan component of the Plan.

 

  2.1.3 Additionally, any Employee who is a participant in the SERP or any other
plan designed to provide a similar benefit with respect to Code section 415(b),
shall not be eligible to participate in the §415(b) benefit plan component of
the Excess Pension Plan.

 

2.2 Participation.

 

     Each Employee actively participating in the Pension Plan whose aggregate
benefit under the Pension Plan and the Prior Pension Plan would exceed the
limitations of Code section 415(b) shall automatically become a Participant in
the §415(b) benefit plan component of the Plan.

 

Valero GP, LLC Excess Pension Plan

                              6  



--------------------------------------------------------------------------------

2.3 Forfeiture.

 

     Notwithstanding anything herein to the contrary, if a Participant who is
receiving, or may be entitled to receive, a benefit hereunder is discharged for
cause, or performs acts of willful malfeasance or gross negligence in a matter
of material importance to the Company, payments thereafter payable hereunder to
such Participant or such Participant’s Surviving Spouse will, at the discretion
of the Committee, be forfeited and the Company will have no further obligation
hereunder to such Participant or to such Participant’s Surviving Spouse.

SECTION 3. PARTICIPATION - §401(a)(17) BENEFIT PLAN COMPONENT.

 

3.1 Conditions of Eligibility.

 

  3.1.1 Every Employee whose Considered Compensation exceeds the Compensation
Limit shall become eligible to participate in the §401(a)(17) benefit plan
component of the Plan on the later of becoming eligible to participate in the
Pension Plan or the effective date of the Plan.

 

  3.1.2 Notwithstanding Section 3.1.1 above or Section 3.1.3 below, any Employee
who is covered under a collective bargaining agreement and whose benefits are
the subject of good faith bargaining shall not be eligible to participate in the
§401(a)(17) benefit plan component of the Plan.

 

  3.1.3 Additionally, any Employee who is a Participant in the SERP or any other
plan designed to provide a similar benefit with respect to earnings in excess of
the Compensation Limit, shall not be eligible to participate in the §401(a)(17)
benefit plan component of the Plan.

 

3.2 Participation.

 

     The Committee will review the Considered Compensation of each Employee
actively participating in the Pension Plan to determine on an individual basis
which Employees shall participate in the §401(a)(17) benefit plan component of
the Plan.

 

3.3 Forfeiture.

 

     Notwithstanding anything herein to the contrary, if a Participant who is
receiving, or may be entitled to receive, a benefit hereunder is discharged for
cause, or performs acts of willful malfeasance or gross negligence in a matter
of material importance to the Company, payments thereafter payable hereunder to
such Participant or such Participant’s Surviving Spouse will, at the discretion
of the Committee, be forfeited and the Company will have no further obligation
hereunder to such Participant or to such Participant’s Surviving Spouse.

 

Valero GP, LLC Excess Pension Plan

                              7  



--------------------------------------------------------------------------------

SECTION 4. AMOUNT AND FORM OF BENEFIT.

 

4.1 Vesting.

 

     Except as otherwise provided herein, a Participant’s Excess Pension Plan
benefit shall vest pursuant to the following vesting schedule:

 

Participant’s Years of Credited Service

  

Vested Percentage

Less than 5    0% 5 or more    100%

 

4.2 Benefit Offset.

 

     The monthly pension payable under the Excess Pension Plan, as determined in
this Section 4, shall be reduced by the equivalent amount the Pension Plan
benefit and/or Prior Pension Plan benefit are increased as the result of
increases in the amount of maximum benefits payable from qualified plans in
accordance with Code section 415.

 

4.3 Benefit Formula.

 

     Subject to the provisions of Sections 4.4 and 4.5, the monthly pension
payable under the Excess Pension Plan shall be Amount 1 less Amount 2 as
identified below. Calculation of Amount 1 for an unmarried Participant shall be
based on a lifetime annuity. Calculation of Amount 1 for a married Participant
shall be a fifty percent (50%) joint and survivor pension of Equivalent
Actuarial Value to the pension otherwise payable for life hereunder.

 

     Amount 1 and Amount 2 are as follows:

 

     Amount 1 — for such Participant is equal to 1.6 percent of the
Participant’s Final Average Monthly Earnings multiplied by his number of years
of Credited Service.

 

     Amount 2 — for such Participant is equal to the sum of his monthly Pension
Plan benefit and monthly Prior Pension Plan benefit that would be payable at
such time as benefit payments commence under this Plan.

 

     The Excess Pension Plan benefits payable hereunder shall be determined as
if the Participant commenced payment of the Participant’s Pension Plan benefit
and Prior Pension Plan benefit at the same time as benefits commence hereunder
and shall not be recalculated or re-determined at such time as the Participant
actually commences payment of his Pension Plan benefit and/or Prior Pension Plan
benefit.

 

Valero GP, LLC Excess Pension Plan

                              8  



--------------------------------------------------------------------------------

4.4 Early Retirement.

 

     If a Participant’s Plan benefit commences prior to his Normal Retirement
Date, the monthly Plan benefit payable to such Participant shall be determined
by multiplying the monthly Plan benefit otherwise payable to him by the
applicable early retirement reduction factor contained in the schedule of such
factors set forth in Section 4.3 of the Pension Plan.

 

4.5 Modifications.

 

     The Committee shall have the right to modify the calculation of Amount 1,
identified in Section 4.3, as to any Participant as it may desire from time to
time; provided, however, that any such modification shall not result in a
reduction of Amount 1 below the basic level provided in Section 4.3.

SECTION 5. PROVISIONS REGARDING PAYMENT OF BENEFITS.

 

5.1 Optional Forms of Pension.

 

     At the time a Participant’s Excess Pension Plan benefit commences, the
Participant shall elect any annuity form of payment available to the Participant
under the Pension Plan, which is an actuarial equivalent lifetime form. The
Participant shall not be permitted to elect to have his Excess Pension Plan
benefits paid in a lump sum, nor in any manner that is coordinated with his
Social Security benefits, nor in the form of an annuity payment which is not an
actuarial equivalent lifetime form of payment. Notwithstanding the foregoing, if
the present lump sum value, calculated on the basis of an immediately payable
lump sum of Equivalent Actuarial Value to a Participant’s Excess Pension Plan
benefit, is not greater than $50,000, then such Participant’s Excess Pension
Plan benefit shall be paid in a single lump sum.

 

5.2 Information to be Furnished Participants with Respect to Form of Payment.

 

     The Plan Administrator shall furnish each Participant, on or about 180 days
prior to the date on which he has both attained age 55 and completed five years
of Credited Service, or the date he attains age 65, if earlier, a written
explanation of:

 

  5.2.1 the terms and conditions of payment provided under the form of payment
as described in the Excess Pension Plan, and the optional forms of payment which
may be elected in lieu thereof,

 

  5.2.2 the terms and conditions of payment provided under the automatic pension
as described in the Pension Plan; and,

 

  5.2.3 the relative financial effect on a Participant’s total pension of an
election not to take the standard and automatic pensions.

 

  5.2.4 the Plan Administrator shall also furnish each married Participant at
least 120 days prior to his Normal Retirement Date or as soon as practicable
after the

 

Valero GP, LLC Excess Pension Plan

                              9  



--------------------------------------------------------------------------------

       Participant makes application for the earlier commencement of his pension
under the Plan a written statement of:

 

  5.2.4.1 the amount of pension which would be payable on his behalf under the
standard and automatic joint and survivor pensions as described in the Excess
Pension Plan and the Pension Plan; and,

 

  5.2.4.2 the amount of pension otherwise payable under the available optional
forms of benefit.

 

5.3 Commencement.

 

     Benefits for each Participant under this Plan shall commence as of the
Separation from Service of such Participant.

 

5.4 Delay of Certain Payments.

 

     With respect to any Participant who is a “Specified Employee”, as defined
in Code section 409A and the regulations and rulings issued hereunder, any
benefit that becomes payable by reason of such Participant’s Separation from
Service under Section 5.3.3 shall not commence prior to the date that is six
(6) months following such Participant’s Separation from Service. Upon
commencement of any benefit delayed by application of this Section 5.4, the
monthly benefit payable to the Participant shall be determined as of the
Participant’s Separation from Service, and the first payment shall include all
payments that would have otherwise becomes payable during the period of such
delay. The provisions of this Section 5.4 shall not apply (a) with respect to
any benefit that becomes payable due to the death of the Participant, or (b) if,
at the time of such Participant’s Separation from Service, no equity of the
Company is publicly traded on an established securities market or otherwise.

SECTION 6. CHANGE IN CONTROL.

 

6.1 Full Vesting Upon Change in Control.

 

     Upon a Change in Control, the benefits of all Participants hereunder shall
immediately become fully vested and shall become distributable at the time and
in accordance with the provisions of Section 5 hereof.

SECTION 7. ADMINISTRATION.

 

7.1 Committee.

 

     The Committee shall administer the Excess Pension Plan. The Excess Pension
Plan shall generally be administered by the Committee pursuant to the same
authority, powers and duties of the committee which administers the Pension
Plan. The Committee shall interpret the Excess Pension Plan and shall determine
all questions arising in the administration, interpretation and application of
the Excess Pension Plan. Any such determination by the Committee shall be
conclusive and binding on all persons. The

 

Valero GP, LLC Excess Pension Plan

                              10  



--------------------------------------------------------------------------------

     Committee shall determine the amount and manner of payment of the benefits
due to or on behalf of each Participant under the Plan and the commencement and
termination dates of such benefit payment.

 

7.2 Claims.

 

     A Participant, Beneficiary and any other person who believes he is entitled
to any benefit or right provided under the Plan shall have the right to file a
written claim with the Committee in the same manner and governed by the same
provisions as provided in Section 8 of the Pension Plan.

SECTION 8. MISCELLANEOUS.

 

8.1 Amendment and Termination.

 

     The Employer reserves the right, in its sole discretion, to terminate,
suspend or amend the Excess Pension Plan, at any time or from time to time, in
whole or in part for whatever reasons it may deem appropriate. However, no such
termination, suspension or amendment of the Excess Pension Plan shall result in
the acceleration of the commencement of any benefit hereunder, nor shall any
such termination, suspension or amendment alter, impair or void any
Participant’s (or Beneficiary’s) right with respect to a benefit accrued under
the Plan as of the date of such termination, suspension or amendment except such
benefits as are voluntarily forfeited by a Participant. In the event of
termination of the Excess Pension Plan, all Excess Pension Benefits shall become
fully vested and non-forfeitable.

 

8.2 No Employment Rights.

 

     Nothing contained in the Excess Pension Plan shall be construed as a
contract of employment between the Employer and an Employee, or as a right of
any Employee to be continued in the employment of the Employer or as a
limitation of the right of the Employer to discharge any Employee, with or
without cause.

 

8.3 Assignment.

 

     To the maximum extent permitted by law, no benefit under the Plan shall be
assignable or in any manner subject to alienation, sale, transfer,
hypothecation, claims or creditors, pledge, attachment or encumbrances of any
kind. Provided however, this provision shall not effect the right of the
Committee, upon the determination that a judgment, decree or order relating to
child support, alimony payments or marital property rights of the spouse, former
spouse, child or other dependent of the Participant is a “Qualified Domestic
Relations Order” within the meaning of Code §414(p), to distribute or establish
a separate subaccount of all or any portion of a Participant’s benefits under
the Plan to or for the benefit of the beneficiary of the Qualified Domestic
Relations Order in a manner permitted under the Plan.

 

Valero GP, LLC Excess Pension Plan

                              11  



--------------------------------------------------------------------------------

8.4 Withholding Taxes.

 

     The Employer shall have the right to deduct from all payments made under
the Plan any federal, state or local taxes required by law to be withheld with
respect to such payments.

 

8.5 Rules and Regulations.

 

     The Committee may adopt rules and regulations to assist in the
administration of the Plan. The Plan as amended and restated is intended to
satisfy the requirements of Code section 409A and the rules and regulations
issued thereunder, and shall be construed and interpreted consistent with such
intent.

 

8.6 Law Applicable.

 

     The Plan is established under and will be construed in accordance with and
governed by the laws of the State of Texas.

[THE REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

Valero GP, LLC Excess Pension Plan

                              12  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has executed this Plan on this 1st day of
August, 2006, to be effective as of the 1st day of July 2006.

 

  VALERO GP, LLC By  

/s/ Steven A. Blank

  Steven A. Blank, Chairman   Benefit Plans Administrative Committee

 

Valero GP, LLC Excess Pension Plan

                              13  